DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 5, 8 – 12, and 15 – 19 are pending.  Claims 1, 4, 8, 11, 15, 18, and 19 were amended.  Claims 6, 7, 13, 14, and 20 were cancelled.
	
Specification
Amendments to the specification were received on 3 February 2022.  These amendments are acceptable.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2017/0242077 (hereinafter 'Guo') in view of Desrosiers, US 2015/0048839 (hereinafter 'Desrosiers').

Regarding claim 1: Guo teaches a method for monitoring a health state of a battery of an electronic device, comprising: 
obtaining an initial electric quantity of the battery in response to determining that the battery of the electronic device is presently in a preset state ([0073]: discloses performing a partial discharge of the energy storage component 14 using an initial state of charge, SOC0-, as an initial electric quantity in the determination of the state of health of the energy storage component 14, where the partial discharge is interpreted as equivalent to a preset state);
obtaining instantaneous current values of the battery periodically during the preset state at a preset frequency ([0075, 0067]: discloses acquiring measured voltage and current values, which could be acquired at a rate of one sample per second); 
obtaining a final electric quantity of the battery when determining that the preset state ends ([0073]: discloses calculating the current SOC value from a lookup table and a measured voltage);
determining a present actual capacity of the battery based on the initial electric quantity of the battery, the instantaneous current values and the final electric quantity of the battery ([0073]: discloses calculating the capacity of the energy storage device 14 using equation 34, where equation 34 uses an integration over the collected 
determining a present health state of the battery based on the present actual capacity and a design capacity of the battery ([0071]: discloses determining the state of health of the energy storage component 14 in terms of the degradation in total capacity of the energy storage component 14), 
wherein after obtaining the instantaneous current values of the battery periodically, the method further comprises: 
	determining actual instantaneous current values of the battery based on a current adjustment coefficient and the instantaneous current values ([0074]: discloses the use of a scaling factor when performing calculations with the measured battery current, to avoid potential numeric overflow of the arithmetic calculations on the processor used to perform the calculations), and 
wherein determining the current adjustment coefficient corresponding to the electronic device comprises: 
	obtaining the current adjustment coefficient corresponding to attribute information of the electronic device by querying a preset database; or 
	adjusting the instantaneous current values by using each of preset adjustment coefficients in sequence, to determine multiple sets of adjusted instantaneous current values, and determining the adjustment coefficient corresponding to a set of the adjusted instantaneous current values being within the preset range as the current adjustment coefficient corresponding to the electronic device; or


Guo is silent with respect to:
determining whether the instantaneous current values are within a preset range; 
determining a current adjustment coefficient corresponding to the electronic device when the instantaneous current values are not within the preset range; and
determining actual instantaneous current values of the battery based on the current adjustment coefficient and the instantaneous current values

Desrosiers teaches a method of improving the accuracy of measuring current flow to a battery ([0012]) that includes 
determining whether the instantaneous current values are within a preset range ([0031, 0041]: discloses adjusting the scaling factor when the impedance value of the charge reference is greater than an expected value or less than an expected value, 
determining a current adjustment coefficient corresponding to the electronic device when the instantaneous current values are not within the preset range ([0033]: discloses defining a scaling factor as a ratio of the calculated calibration scale difference and charge scale difference); and
determining actual instantaneous current values of the battery based on the current adjustment coefficient and the instantaneous current values ([0028]: discloses creating a replica current from the measured current based on the instantaneous scaling factor).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers to enable calculating the present state of charge using measured values that are represented with a consistent amount of range in the representation of the measured number.  

Regarding claim 2: Guo in view of Desrosiers teaches the method according to claim 1, as discussed above, wherein determining that the battery of the electronic device is presently in the preset state comprises: 
determining that the battery is presently in a discharging state; or 
determining that the battery is presently in an alternating current AC charging state (Guo: [0073]: discloses performing a partial discharge of the energy storage 

Regarding claim 8: Guo teaches an electronic device, comprising: 
25a memory ([0040, Fig 2]: one or more memories 36); 
a processor ([0039, Fig 2]: one or more processors 34); and 
a computer program stored in the memory and executable on the processor ([0039]: discloses that “the processor 34 may perform computer-readable instructions related to the processes described herein”),
wherein when the computer program is executed by the processor, the processor is configured to: 
	obtain an initial electric quantity of the battery in response to determining that the battery of the electronic device is presently in a preset state ([0073]: discloses performing a partial discharge of the energy storage component 14 using an initial state of charge, SOC0-, as an initial electric quantity in the determination of the state of health of the energy storage component 14, where the partial discharge is interpreted as equivalent to a preset state); 
	obtain instantaneous current values of the battery periodically during the preset state at a preset frequency ([0075, 0067]: discloses acquiring measured voltage and current values, which could be acquired at a rate of one sample per second);
	obtain a final electric quantity of the battery when determining that the preset state ends ([0073]: discloses calculating the current SOC value from a lookup table and a measured voltage);

	determine a present health state of the battery based on the present actual capacity and a design capacity of the battery ([0071]: discloses determining the state of health of the energy storage component 14 in terms of the degradation in total capacity of the energy storage component 14), 
wherein the processor is further configured to: 
	determine actual instantaneous current values of the battery based on a current adjustment coefficient and the instantaneous current values ([0074]: discloses the use of a scaling factor when performing calculations with the measured battery current, to avoid potential numeric overflow of the arithmetic calculations on the processor used to perform the calculations), and 
wherein when determining the current adjustment coefficient corresponding to the electronic device, the processor is configured to: 
	obtain the current adjustment coefficient corresponding to attribute information of the electronic device by querying a preset database; or 
	adjust the instantaneous current values by using each of preset adjustment coefficients in sequence, to determine multiple sets of adjusted instantaneous current values, and determining the adjustment coefficient corresponding 
	adjust an average value of the instantaneous current values by using each of preset adjustment coefficients in sequence, to determine multiple adjusted average values, and determining the adjustment coefficient corresponding to an adjusted average value being within the preset range as the current adjustment coefficient corresponding to the electronic device ([0074]: discloses the use of a scaling factor when performing calculations with the measured battery current, to avoid potential numeric overflow of the arithmetic calculations on the processor used to perform the calculations, which the Examiner interprets as having come from a preset database). 

Guo is silent with respect to:
determine whether the instantaneous current values are within a preset range; 
determine a current adjustment coefficient corresponding to the electronic device when the instantaneous current values are not within the preset range; and 
determine actual instantaneous current values of the battery based on the current adjustment coefficient and the instantaneous current values
. 
Desrosiers teaches a method of improving the accuracy of measuring current flow to a battery ([0012]) that includes 
determining whether the instantaneous current values are within a preset range ([0031, 0041]: discloses adjusting the scaling factor when the impedance value of the charge reference is greater than an expected value or less than an expected value, 
determining a current adjustment coefficient corresponding to the electronic device when the instantaneous current values are not within the preset range ([0033]: discloses defining a scaling factor as a ratio of the calculated calibration scale difference and charge scale difference); and
determining actual instantaneous current values of the battery based on the current adjustment coefficient and the instantaneous current values ([0028]: discloses creating a replica current from the measured current based on the instantaneous scaling factor).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers to enable calculating the present state of charge using measured values that are represented with a consistent amount of range in the representation of the measured number.  

Regarding claim 9: Guo in view of Desrosiers teaches the electronic device according to claim 8, as discussed above, wherein when determining that the battery of the electronic device is presently in the preset state, the processor is configured to: 
determine that the battery is presently in a discharging state; or 
determine that the battery is presently in an alternating current AC charging state (Guo: [0073]: discloses performing a partial discharge of the energy storage component 

Regarding claim 15: Guo teaches a computer readable storage medium, configured to store a computer program that, when executed by a processor, causes the processor to perform a method for monitoring a health state of a battery of an electronic device ([0069, Fig 2]: discloses monitoring the battery status of an electric vehicle including determining the state of health (SOH) of the energy storage component 14), the method comprising: 
obtaining an initial electric quantity of the battery in response to determining that the battery of the electronic device is presently in a preset state ([0073]: discloses performing a partial discharge of the energy storage component 14 using an initial state of charge, SOC0, as an initial electric quantity in the determination of the state of health of the energy storage component 14, where the partial discharge is interpreted as equivalent to a preset state); 
obtaining instantaneous current values of the battery periodically during the preset state at a preset frequency ([0075, 0067]: discloses acquiring measured voltage and current values, which could be acquired at a rate of one sample per second);
obtaining a final electric quantity of the battery when determining that the preset state ends ([0073]: discloses calculating the current SOC value from a lookup table and a measured voltage); 
determining a present actual capacity of the battery based on the initial electric quantity of the battery, the instantaneous current values and the final electric quantity of 
determining a present health state of the battery based on the present actual capacity and a design capacity of the battery ([0071]: discloses determining the state of health of the energy storage component 14 in terms of the degradation in total capacity of the energy storage component 14), 
wherein after obtaining the instantaneous current values of the battery periodically, the method further comprises: 
	determining actual instantaneous current values of the battery based on a current adjustment coefficient and the instantaneous current values ([0074]: discloses the use of a scaling factor when performing calculations with the measured battery current, to avoid potential numeric overflow of the arithmetic calculations on the processor used to perform the calculations),, and 
wherein determining the current adjustment coefficient corresponding to the electronic device comprises: 
	obtaining the current adjustment coefficient corresponding to attribute information of the electronic device by querying a preset database; or 
	adjusting the instantaneous current values by using each of preset adjustment coefficients in sequence, to determine multiple sets of adjusted instantaneous current values, and determining the adjustment coefficient corresponding 
	adjusting an average value of the instantaneous current values by using each of preset adjustment coefficients in sequence, to determine multiple adjusted average values, and determining the adjustment coefficient corresponding to an adjusted average value being within the preset range as the current adjustment coefficient corresponding to the electronic device ([0074]: discloses the use of a scaling factor when performing calculations with the measured battery current, to avoid potential numeric overflow of the arithmetic calculations on the processor used to perform the calculations, which the Examiner interprets as having come from a preset database).

Guo is silent with respect to:
determining whether the instantaneous current values are within a preset range; 
determining a current adjustment coefficient corresponding to the electronic device when the instantaneous current values are not within the preset range; and 
determining actual instantaneous current values of the battery based on the current adjustment coefficient and the instantaneous current values. 

Desrosiers teaches a method of improving the accuracy of measuring current flow to a battery ([0012]) that includes 
determining whether the instantaneous current values are within a preset range ([0031, 0041]: discloses adjusting the scaling factor when the impedance value of the 
determining a current adjustment coefficient corresponding to the electronic device when the instantaneous current values are not within the preset range ([0033]: discloses defining a scaling factor as a ratio of the calculated calibration scale difference and charge scale difference); and
determining actual instantaneous current values of the battery based on the current adjustment coefficient and the instantaneous current values ([0028]: discloses creating a replica current from the measured current based on the instantaneous scaling factor).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers to enable calculating the present state of charge using measured values that are represented with a consistent amount of range in the representation of the measured number.  

Regarding claim 16: Guo in view of Desrosiers teaches the computer readable storage medium according to claim 15, as discussed above, wherein determining that the battery of the electronic device is presently in the preset state comprises: 
determining that the battery is presently in a discharging state; or 
.


Claims 3, 5, 10, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Desrosiers in view of Nakatsuji et al., US 2011/0279094 (hereinafter 'Nakatsuji').

Regarding claim 3: Guo in view of Desrosiers teaches the method according to claim 2, as discussed above.
Guo in view of Desrosiers is silent with respect to wherein determining that the battery is presently in the AC charging state comprises: 
obtaining a system broadcast message sent by the electronic device, wherein the system broadcast message is configured to indicate that an electric quantity of the battery changes; and
20determining that the battery is presently in the AC charging state when a value of a preset field in the system broadcast message is consistent with a preset AC charging state value. 

Nakatsuji teaches a system for correcting the estimated full charge capacity of a battery as it ages, where the battery could be in an electric car, a hybrid car, and other vehicles 
	
Nakatsuji does not explicitly define the data fields used within the message sent to the control unit 50.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers in view of Nakatsuji to enable communication between the energy storage system and the control module about the use of an external charger in the case of charging a plug-in electric vehicle, as described in paragraph [0003] of Guo, by applying a known technique to a known device ready for improvement to yield predictable results.
. 
Regarding claim 5: Guo in view of Desrosiers teaches the method according to claim 1, as discussed above.
Guo in view of Desrosiers is silent with respect to wherein before determining the present health state of the battery, the method further comprises: 
calling a second system function, to obtain the design capacity of the battery; or
determining the design capacity of the battery according to setting of a user. 



It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers in view of Nakatsuji to store a known battery capacity as a necessary variable used in future calculations of the degree of degradation of the battery, if that were of interest.

Regarding claim 10: Guo in view of Desrosiers teaches the electronic device according to claim 9, as discussed above.
Guo in view of Desrosiers is silent with respect to wherein when determining that the battery is presently in the AC charging state, the processor is configured to: 
obtain a system broadcast message sent by the electronic device, wherein the system broadcast message is configured to indicate that an electric quantity of the battery changes; and 
determine that the battery is presently in the AC charging state when a value of a preset field in 20the system broadcast message is consistent with a preset AC charging state value. 


	
Nakatsuji does not explicitly define the data fields used within the message sent to the control unit 50.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers in view of Nakatsuji to enable communication between the energy storage system and the control module about the use of an external charger in the case of charging a plug-in electric vehicle, as described in paragraph [0003] of Guo, by applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 12: Guo in view of Desrosiers teaches the electronic device according to claim 8, as discussed above.
Guo in view of Desrosiers is silent with respect to wherein the processor is further configured to: 
call a second system function, to obtain the design capacity of the battery; or 
determine the design capacity of the battery according to setting of a user. 

Nakatsuji teaches a system for correcting the estimated full charge capacity of a battery as it ages, where the battery could be in an electric car, a hybrid car, and other vehicles ([0014, 0033, 0062, 0072, Fig 1]), that includes storing a full charge capacity in the capacity storage unit 509 as “the default value of the full charge capacity value”.   This full charge capacity is accessed by the control unit 50 to calculate the “RSOC (relative state of charge)” of the battery pack 2.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers in view of Nakatsuji to store a known battery capacity as a necessary variable used in future calculations of the degree of degradation of the battery, if that were of interest.

Regarding claim 17: Guo in view of Desrosiers teaches the computer readable storage medium according to claim 16, as discussed above.
Guo in view of Desrosiers is silent with respect to wherein determining that the battery is presently in the AC charging state comprises: 
obtaining a system broadcast message sent by the electronic device, wherein the system broadcast message is configured to indicate that an electric quantity of the battery changes; and 
15determining that the battery is presently in the AC charging state when a value of a preset field in the system broadcast message is consistent with a preset AC charging state value. 

Nakatsuji teaches a system for correcting the estimated full charge capacity of a battery as it ages, where the battery could be in an electric car, a hybrid car, and other vehicles ([0014, 0033]), that includes determining that the battery is presently in the AC charging, using a system broadcast message sent by the electronic device ([0056, Fig 1]: discloses a control unit 37 within a device-side circuit 3 that sends a message to the control unit 50 inside the battery pack indicating that the user has started charging the battery)
	
Nakatsuji does not explicitly define the data fields used within the message sent to the control unit 50.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Nakatsuji to enable communication between the energy storage system and the control module about the use of an external charger in the case of charging a plug-in electric vehicle, as described in paragraph [0003] of Guo, by applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 19: Guo in view of Desrosiers teaches the computer readable storage medium according to claim 15, as discussed above.
Guo in view of Desrosiers is silent with respect to wherein before determining the present health state of the battery, the method further comprises: 
calling a second system function, to obtain the design capacity of the battery; or 
determining the design capacity of the battery according to setting of a user. 

Nakatsuji teaches a system for correcting the estimated full charge capacity of a battery as it ages, where the battery could be in an electric car, a hybrid car, and other vehicles ([0014, 0033, 0062, 0072, Fig 1]), that includes storing a full charge capacity in the capacity storage unit 509 as “the default value of the full charge capacity value”.   This full charge capacity is accessed by the control unit 50 to calculate the “RSOC (relative state of charge)” of the battery pack 2.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers in view of Nakatsuji to store a known battery capacity as a necessary variable used in future calculations of the degree of degradation of the battery, if that were of interest.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Desrosiers in view of Bleau et al., US 2016/0255137 (hereinafter ‘Bleau’).

Regarding claim 4: Guo in view of Desrosiers teaches the method according to claim 1, as discussed above, wherein obtaining the instantaneous current values of the battery periodically during the preset state comprises: 
calling a first system function periodically, to obtain the instantaneous current values of the battery; or 


Guo in view of Desrosiers is silent with respect to 
determining an Android operating system version of the electronic device; and
calling a first system function periodically based on the Android operating system version, or 
reading a system file of the electronic device periodically based on the Android operating system version.

Bleau teaches “a system that performs operations to enable access to services provided by applications executing on service providing devices ([0017])” that includes 
determining an Android operating system version of the electronic device ([0059]: discloses a set of supported operating systems including Android); and
calling a first system function periodically based on the Android operating system version ([0081, Fig 7]: discloses using the forwarder application to call a function requested in step 700).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers in view 

Regarding claim 11: Guo in view of Desrosiers teaches the electronic device according to claim 8, as discussed above, wherein when obtaining the instantaneous current values of the battery periodically during the preset state, the processor is configured to: 
call a first system function periodically, to obtain the instantaneous current values of the battery; or 
read a system file of the electronic device periodically based on the Android operating system version, to obtain stored instantaneous current values of the battery (Guo: [0075, 0067]: discloses acquiring measured voltage and current values, which could be acquired at a rate of one sample per second).

Guo in view of Desrosiers is silent with respect to 
determine an Android operating system version of the electronic device; 
call a first system function periodically based on the Android operating system version, to obtain the instantaneous current values of the battery; or 
read a system file of the electronic device periodically based on the Android operating system version, to obtain stored instantaneous current values of the battery. 

Bleau teaches “a system that performs operations to enable access to services provided by applications executing on service providing devices ([0017])” that includes 

call a first system function periodically based on the Android operating system version ([0081, Fig 7]: discloses using the forwarder application to call a function requested in step 700).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers in view of Bleau to determine an appropriate system function to use based on the operating system currently installed within the control module.

Regarding claim 18: Guo in view of Desrosiers teaches the computer readable storage medium according to claim 15, as discussed above, wherein obtaining the instantaneous current values of the battery periodically during the preset state comprises: 
calling a first system function periodically, to obtain the instantaneous current values of the battery; or 
reading a system file of the electronic device periodically, to obtain stored instantaneous current values of the battery (Guo: [0075, 0067]: discloses acquiring measured voltage and current values, which could be acquired at a rate of one sample per second).

Guo in view of Desrosiers is silent with respect to 

calling a first system function periodically based on the Android operating system version, or 
reading a system file of the electronic device periodically based on the Android operating system version.

Bleau teaches “a system that performs operations to enable access to services provided by applications executing on service providing devices ([0017])” that includes 
determining an Android operating system version of the electronic device ([0059]: discloses a set of supported operating systems including Android); and
calling a first system function periodically based on the Android operating system version ([0081, Fig 7]: discloses using the forwarder application to call a function requested in step 700).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Guo in view of Desrosiers in view of Bleau to determine an appropriate system function to use based on the operating system currently installed within the control module.

Conclusion
35 USC §112 
page 11 – 15, filed, with respect to the rejection of claims 1 – 20 over lack of written description have been fully considered and are persuasive.  The rejection of 5 November 2021 has been withdrawn. 
Applicant argues (see pages 14 – 15):  Thus, one of ordinary skill in the art would possess the knowledge to make and/or use functions of "a system broadcast message," system functions capable of reporting "instantaneous current values," and "design capacity of the battery" of the claimed invention using the electronic device using the Android operating system based on the description contained in the original specification.
Examiner submits that the specification only provides written description sufficient to implement the invention as claims on a device configured to run the Android operating system, and not Microsoft Windows, Apple iOS, or any other operating system.  However, it is feasible that a future version of these operating system or some other future operating system would provide the functions required by the invention as claimed.
	
Applicant’s amendments with respect to claims 1, 8, and 15 have been fully considered and resolve the issues of indefiniteness.  The rejections of 5 November 2021 have been withdrawn. 

35 USC §102 
Applicant’s amendments with respect to claims 1, 8, and 15 have been fully considered.  The rejection of claims 1, 2, 4, 6 – 9, 11, 13 – 16, 18, and 20 under 35 

35 USC §103 
Applicant’s amendments with respect to claims 1, 8, and 15 have been fully considered.  The rejection of claims 3, 5, 10, 12, 17, and 19 under 35 USC §103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Guo, Desrosiers, Bleau, and Nakatsuji. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862